       Case 4:20-cv-02078-MWB Document 120 Filed 11/13/20 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    )
DONALD J. TRUMP FOR                 )
PRESIDENT, INC., et al.,            )
                                    )
                    Plaintiffs,     )
                                            Civil Action No. 4:20-cv-02078-
                                    )
                                            MWB
      v.                            )
                                    )
                                            Judge Matthew W. Brann
KATHY BOOCKVAR, in her capacity )
as Secretary of the Commonwealth of )
                                            Electronically Filed
Pennsylvania, et al.,               )
                                    )
                    Defendants.     )
                                    )

  DEFENDANT KATHY BOOCKVAR’S NOTICE OF SUPPLEMENTAL
       AUTHORITY IN SUPPORT OF MOTION TO DISMISS

      Pursuant to the Court’s direction during the November 10, 2020 telephone

conference to promptly report subsequent material developments, Secretary of the

Commonwealth Kathy Boockvar provides notice of the precedential decision of

the U.S. Court of Appeals for the Third Circuit in Bognet v. Secretary of the

Commonwealth of Pennsylvania, No. 20-3214 (3d Cir. Nov. 13, 2020), a copy of

which is attached as Exhibit “A.” The Bognet decision is controlling with respect

to Defendants’ pending motion to dismiss for lack of standing.

      The Third Circuit in Bognet affirmed that a political candidate and voters

lack standing to bring similar claims under the Elections and Electors Clauses and

the Equal Protection Clause. Chief Judge D. Brooks Smith, writing for the panel,
       Case 4:20-cv-02078-MWB Document 120 Filed 11/13/20 Page 2 of 5




also reaffirmed that “[f]ederal courts are not venues for plaintiffs to assert a bare

right to have the Government act in accordance with law.” Slip Op. at 20 (citations

and internal quotation marks omitted).

      Specifically, the Court held that “private plaintiffs lack standing to sue for

alleged injuries attributable to a state government’s violations of the Elections

Clause.” Id. at 21. The same logic applies to the Electors Clause. Id. at 22.

Accordingly, individual voters and a political candidate “lack standing to sue over

the alleged usurpation of the General Assembly’s rights under the Elections and

Electors Clauses.” Id. at 23.

      The Court further held that plaintiffs lacked standing to pursue claims

against Secretary Boockvar and county election boards under the Equal Protection

Clause alleging vote dilution and arbitrary and disparate treatment because such

harm is neither concrete nor particularized. Id. at 29. The Court held that the

plaintiffs’ “conceptualization of vote dilution—state actors counting ballots in

violation of state election law—is not a concrete harm under the Equal Protection

Clause of the Fourteenth Amendment.” Id. at 33. Furthermore, the alleged

counting of improper votes is a mere generalized grievance which is insufficient to

confer standing. Id. at 36. The Court explained that “a vote . . . counted illegally

has a mathematical impact on the final tally and thus on the proportional effect of

every vote, but no single voter is specifically disadvantaged.” Id. at 37 (citation
       Case 4:20-cv-02078-MWB Document 120 Filed 11/13/20 Page 3 of 5




and internal quotation marks omitted). Such votes do not constitute “an injury in

fact for purposes of an Equal Protection Clause claim.” Id. at 43. The Court

added: “Allowing standing for such an injury strikes us as indistinguishable from

the proposition that a plaintiff has Article III standing to assert a general interest in

seeing the proper application of the Constitution and laws—a proposition that the

Supreme Court has firmly rejected.” Id. at 44 (citation and internal quotation

marks omitted).

      The Court also found that the claims alleging arbitrary and disparate

treatment under the Equal Protection Clause likewise failed for lack of standing.

Id. at 44-45. As in this case, the plaintiffs in Bognet alleged no legally protected

“preferred class” of voters and no discrimination or other intentionally unlawful

conduct stemming from the alleged unequal application of election laws. Id. at 47.

Moreover, their allegation of unequal treatment was entirely speculative. Id. at 49-

50.

      Bognet eliminates any lingering doubt regarding the viability of plaintiffs’

claims and requires that the Complaint in this matter be dismissed forthwith due to

the lack of standing and the absence of federal jurisdiction. Accordingly, this

matter should be dismissed with prejudice and the oral argument should be

cancelled.
      Case 4:20-cv-02078-MWB Document 120 Filed 11/13/20 Page 4 of 5




Dated: November 13, 2020             Respectfully submitted,


KIRKLAND & ELLIS LLP                 PENNSYLVANIA OFFICE OF
                                     ATTORNEY GENERAL

By:   /s/ Daniel T. Donovan          By:   /s/ Keli M. Neary
      Daniel T. Donovan                    Keli M. Neary
      Susan M. Davies                      Karen M. Romano
      Michael A. Glick                     Nicole Boland
      1301 Pennsylvania Avenue, N.W.       Stephen Moniak
      Washington, DC 20004                 15th Floor, Strawberry Square
      (202)-389-5000 (telephone)           Harrisburg, PA 17120
      (202)-389-5200 (facsimile)           (717) 787-2717 (telephone)
      daniel.donovan@kirkland.com          (717) 772-4526 (facsimile)
      susan.davies@kirkland.com            kromano@attorneygeneral.gov
      michael.glick@kirkland.com           kneary@attorneygeneral.gov
                                           nboland@attorneygeneral.gov
                                           smoniak@attorneygeneral.gov


                                     MYERS BRIER & KELLY LLP

                                     By:   /s/ Daniel T. Brier
                                           Daniel T. Brier
                                           Donna A. Walsh
                                           425 Spruce Street, Suite 200
                                           Scranton, PA 18503
                                           (570) 342-6100 (telephone)
                                           (570) 342-6147 (facsimile)
                                           dbrier@mbklaw.com
                                           dwalsh@mbklaw.com

                                     Counsel for Kathy Boockvar,
                                     Secretary of the Commonwealth
       Case 4:20-cv-02078-MWB Document 120 Filed 11/13/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that on November 13, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties who have appeared in

this action via the Court’s electronic filing system. Parties may access this filing

through the Court’s system.



                                          /s/ Daniel T. Brier
                                          Daniel T. Brier
